Exhibit 10.28

LOGO [g259317logo.jpg]

November 7, 2007

Mr. Brant Ahrens

2323 Kenilworth Avenue

Wilmette, Illinois 60091

Dear Mr. Ahrens:

As promised in your initial employment offer letter, dated October 16, 2007, we
are updating the terms of your employment term sheet agreement to reflect more
favorable general terms that have been reached with the three presidents. Please
find enclosed for your review a revised term sheet agreement.

Please signify your acceptance of the revised terms of your employment by
signing as indicated below, and return these documents to me at your earliest
convenience.

 

Sincerely,

LOGO [g259317joan_schellhorn.jpg]

Joan Schellhorn

Chief Human Resources Officer

Accepted:

      

LOGO [g259317brant_ahrens.jpg]

     Date:  

11.12.07

Brant Ahrens

      

 

70 West Madison, Suite 200 — Chicago, Illinois 60602 — tel [312] 638-7100 — fax
[312] 683-7111 — www.ThePrivateBank.com

 

MEMBER FDIC — LOGO [g259317ex10_2b.jpg] EQUAL HOUSING LENDER



--------------------------------------------------------------------------------

BRANT AHRENS

 

Position    Group Senior Vice President of The PrivateBank and Trust Company
(the “Bank”), reporting to the CEO of the Bank, and responsible for Integration
and Strategic Planning Matters. Base Salary    $225,000 per year subject to
increase, but not decrease from time to time (other than permitted proportionate
reductions applicable to all similarly situated senior executives of the Bank,
unless such reduction occurs during the two-year period commencing upon the
occurrence of a Change of Control), in the sole discretion of the Bank, and any
such increased (or decreased) amount shall mean “Base Salary” for purposes of
this term sheet agreement. Your initial Base Salary reflects your base salary
with your current employer of $215,000, plus $10,000 to reflect that the Bank
does not provide cars or car allowances to its employees. Annual Bonus    90% of
Base Salary at target.    The Compensation Committee does not intend to propose
a 2008 annual bonus plan that will limit the bonus payable to the target amount.
Inducement Equity Award    As a material inducement for you to join the Bank, on
November 1, 2007 you received an initial equity award of 62,500 stock options
and 25,000 shares of restricted stock under the PrivateBancorp, Inc. Strategic
Long-Term Incentive Compensation Plan. The stock options have a 10-year term.
The award of restricted stock and one-half of the stock options (“performance
stock options”) are subject to performance vesting requirements and continued
service during the performance period generally applicable to such awards, and
the other one-half of the stock options (“time-vesting stock options”) are
subject to time vesting requirements only, all as more particularly described on
Attachment A hereto.    If, prior to the date on which your initial equity award
is fully vested, your employment is terminated due to your death or Disability
(as defined in the award agreement), your employment is involuntarily terminated
by the Bank without Cause or voluntarily terminated by you for Good Reason, (i)
the unvested portion of the time-vesting stock options will become fully vested
and exercisable and (ii) you will continue to vest through December 31 of the
fiscal year of your termination in the unvested portion of the restricted stock
and performance stock options and such previously unvested performance stock
options will become exercisable if the performance vesting conditions



--------------------------------------------------------------------------------

   relating to the award are satisfied on the performance vesting date that next
follows your date of termination; provided, you will be vested in a minimum
number of each of shares of restricted stock and performance stock options as
equals the product of (x) 5% multiplied by (y) the number of whole or partial
years of employment with the Bank from January 1, 2008 through the date of
termination, to the extent you had not previously become vested in at least such
number of shares of restricted stock and performance stock options,
respectively. Upon such termination of employment, vested time-vesting stock
options (including time-vesting stock options that become vested on the date of
termination) and then-vested performance stock options will be exercisable for 1
year after your date of termination (but not beyond the last day of the stock
option term). Upon such termination of employment, performance stock options
that become vested upon attainment of the performance objective for the year of
termination will be exercisable for 1 year after the performance vesting date
that next follows your date of termination (but not beyond the last day of the
stock option term).    You will become fully vested in your initial equity award
upon the occurrence of a Change of Control.    To the extent that the Bank has
or hereafter enters into a broker-assisted (FRB Reg. T) cashless exercise
program for stock option awards to employees of the Bank, the initial stock
option award will be included in such program.    The restricted shares and
stock options will be subject to the terms and conditions of an equity incentive
plan and award agreements to be adopted by the Board of Directors of the Holding
Company; provided, however, that with respect to the terms and conditions
described above, if there is a conflict between this term sheet agreement and
the equity incentive plan and/or an award agreement thereunder, the document
that is more favorable to you will control.    You will be eligible for future
equity awards from time to time, in accordance with the terms of the Holding
Company’s incentive plans as then in effect, in such amount, if any, as is
determined in the sole discretion of the Compensation Committee.    “Cause,”
“Good Reason” and “Change of Control” are defined on Attachment B. Buy-Out   
You will receive appropriate cash amounts to compensate you for any forfeited
compensation that otherwise would have been earned as of December 31, 2007, at
your current employer, including the loss of accrued bonus, LTIP and equity
awards:

 

2



--------------------------------------------------------------------------------

   Bonus: Full (i.e., non-pro rated) 2007 bonus will be paid to you in the
amount of 150% of the target amount ($290,250), payable under your current
employer annual bonus award, on the Bank’s first payroll date in January 2008.
   Retention Bonus: You will receive a make whole payment for the second
one-half of your retention bonus ($105,000) on or about February 15, 2008. Any
forfeiture of the first one-half of your retention bonus ($105,000) will be made
whole within 30 days after you provide evidence to the Bank that such forfeiture
has occurred.    LTIP: The 2005-2007, 2006-2008 and 2007-2009 open LTIP cycles
will be paid to you in the amount of $200 per LTIP unit, as follows:    The full
amount of the 2005-2007 cycle ($40,000) if you remain employed until
December 31, 2007 (payable in January 2008), (ii) the full amount of the
2006-2008 cycle ($70,000) if you remain employed until December 31, 2008
(payable in January 2009), and (iii) the full amount of the 2007-2009 cycle
($125,000) if you remain employed until December 31, 2009 (payable in January
2010). If, prior to the end of a particular cycle, your employment is terminated
due to your death or Disability (as defined in the Inducement Equity Award
agreement), your employment is involuntarily terminated by the Bank without
Cause or voluntarily terminated by you for Good Reason, you will receive a pro
rata portion of the payout relating to such cycle equal to the full amount
payable under such cycle multiplied by a fraction, the numerator of which is the
number of days you were employed by your prior employer and then by the Bank
during such cycle and the denominator of which is 1095. If your employment is
terminated for any other reason prior to the last day of a particular cycle, you
will forfeit any amounts relating to that cycle.    Equity: Cash payment
consistent with the treatment by your prior employer’s parent company of
outstanding equity awards for individuals who remain employed by your prior
employer on December 31, 2007.    All of the above Buy-Out amounts actually paid
to you by the Bank will be reduced (if not paid), or offset by future cash
compensation (if paid), by the amount of any payment received from your prior
employer, so as to avoid any duplication of payment of those amounts. Benefits;
Perquisites    On the first of the month after your start date, you are eligible
to participate in the Bank’s medical and dental insurance plans as

 

3



--------------------------------------------------------------------------------

   well as participate in the flexible benefits plan and the PrivateBancorp,
Inc. Savings, Retirement and Employee Stock Ownership Plan (KSOP). Our KSOP
currently provides the additional benefit after a year of service of a company
match of $.50 on the dollar on your elected contributions of up to the first 6%
of compensation. Life insurance and accidental death and dismemberment insurance
(both at two times your Base Salary, subject to applicable maximum coverage
provisions) are provided by the Bank. The long term disability insurance is also
provided by the Bank.    You will also be furnished with such perquisites which
may from time to time be provided by the Holding Company and the Bank which are
suitable to your position and adequate for the performance of your duties
hereunder and reasonable in the circumstances. Such perquisites include, but are
not limited to, reimbursement for dues at one approved country club and one
approved luncheon club in the Chicago Metropolitan area. If you are required to
repay any portion of the initiation fee to your current employer relating to the
country club to which you currently belong, the Bank will reimburse you for such
repayment upon receipt of appropriate documentation of such repayment. Vacation
   Standard Bank vacation policy, but not less than 4 weeks per calendar year.
Severance Benefits (Termination without Cause or for Good Reason) (prior to, or
more than 2 years after, a Change of Control)   

Upon an involuntary termination of your employment by the Bank without Cause or
voluntary termination of employment by you for Good Reason, you will receive:

 

(i) A pro rata bonus based on your prior year’s bonus (if any) (assumed to be
the target bonus until the 2008 bonus, if any, is payable) and the number of
days elapsed during the year in which the date of termination occurs (the “Pro
Rata Bonus”); and

 

(ii) Severance payments equal to 100% of the sum of (A) your then-current annual
base salary, plus (B) the average of the sum of the bonus amounts earned by you
with respect to the 3 calendar years (or such fewer number of years as you have
been employed – assuming target bonus until the 2008 bonus, if any, is payable)
immediately preceding the calendar year in which your date of termination
occurs, payable in substantially equal monthly installments for a period of 12
months in accordance with the Bank’s regular payroll practices;

 

(iii) Continuation for 12 months of your right to maintain COBRA continuation
coverage under the applicable Bank plans

 

4



--------------------------------------------------------------------------------

   at premium rates on the same “cost-sharing” percentage basis as the
applicable premiums paid for such coverage by active Bank employees as of your
date of termination;    (iv) Payment of all Buy-Out amounts, in the manner and
at the time provided in this term sheet agreement, that remain unpaid as of your
termination date; and    (v) Base Salary earned but not paid and vacation
accrued and unused through your termination date, any annual bonus that is
earned in a fiscal year preceding the fiscal year of your termination but not
paid as of the termination date, and such other earned but unpaid amounts under
the employee benefit plans in which you participate as of the termination date
that are payable to you in accordance with the terms thereof, (collectively
“Accrued Obligations”).    Any payments and benefits to you under this Severance
Benefits section of this term sheet agreement shall not be reduced by the amount
of any compensation or benefits earned as a result of your subsequent
employment.    If you are a “specified employee” of the Holding Company and its
affiliates (as defined in Treasury Regulation Section 1.409A- l(i)), then you
shall receive payments during the 6 month period immediately following your date
of termination equal to the lesser of (x) the amount payable under this
severance provision or (y) two (2) times the compensation limit in effect under
Code Section 401(a)(17) for the calendar year in which your date of termination
occurs (with any amounts that otherwise would have been payable under this
severance provision during such 6 month period being paid on the first regular
payroll date following the 6 month anniversary of the date of termination).
Change of Control Severance (during two years upon and following a Change of
Control)    For the period commencing six months prior to a Change of Control
and ending on the second anniversary of such Change of Control that occurs on or
before that date, upon an involuntary termination of your employment by the Bank
without Cause or voluntary termination of employment by you for Good Reason at
or after a Change of Control, you will receive:    (i) The Pro Rata Bonus;   
(ii) Severance equal to 150% of the sum of (A) your Base Salary (disregarding
any reduction of your Base Salary constituting Good Reason), plus (B) the
greater of (x) your prior year’s bonus or (y) the average of the sum of the
bonus amounts earned by you with respect to the 3 calendar years (or such fewer
number of

 

5



--------------------------------------------------------------------------------

   years as you have been employed - assuming target bonus until your first
annual bonus has been paid) immediately preceding the calendar year in which
your date of termination occurs, payable in a single lump sum payment within 30
days after the date of termination, or if your termination of employment occurs
within six months prior to a Change of Control, then within 5 business days
after the Change of Control you will receive a single lump sum payment equal to
(p) the amounts due you under this clause (ii) reduced by (q) the sum of all
amounts paid to you under clause (ii) of Severance Benefits (above in this term
sheet agreement), so that no amount of the lump sum payment under this clause
(ii) is duplicative;    (iii) Continuation for 18 months of your right to
maintain COBRA continuation coverage under the applicable Bank plans at premium
rates on the same “cost-sharing” percentage basis as the applicable premiums
paid for such coverage by active Bank employees as of your date of termination;
   (iv) Payment of all Buy-Out amounts in a single lump sum within 30 days after
the date of termination and otherwise in the manner provided in this term sheet
agreement, that remain unpaid as of your termination date;    (v) Outplacement
for 12 months; and    (vi) The Accrued Obligations.    Any payments and benefits
to you under this Change of Control Severance section of this term sheet
agreement shall not be reduced by the amount of any compensation or benefits
earned as a result of your subsequent employment. Code Section 280G    If any
payments or benefits constitute “excess parachute payments” (as defined in Code
Section 280G), you will be fully grossed up if such payments and benefits exceed
330% of your “base amount” (as defined in Code Section 280G). If such payments
and benefits equal 330% or less of your base amount, payments will be reduced so
that you do not receive any excess parachute payments. Full Satisfaction;
Release of Claims    Any termination payments made and benefits provided to you
under this term sheet agreement shall be in lieu of any termination or severance
payments or benefits for which you may be eligible under any of the plans,
policies or programs of the Bank or its affiliates.

 

6



--------------------------------------------------------------------------------

   As a condition precedent to the payment of all amounts, benefits and vesting
of your initial equity award, other than your Accrued Obligations, pursuant to
your involuntary termination of employment without Cause or your voluntary
termination of employment for Good Reason at any time, you shall execute a
waiver and general release of claims, substantially in the form customarily
obtained by the Bank from its terminating executive employees, which waiver and
general release of claims is not revoked during any applicable seven (7) day
revocation period. For the avoidance of doubt, such waiver and general release
will not adversely affect your ability to enforce the terms of this term sheet
agreement, your indemnification rights under the Bank’s by-laws and this term
sheet agreement, your rights to coverage under the Bank’s directors and officers
liability insurance, your and your covered dependents’ rights to COBRA
continuation coverage, your rights to vested employee benefits, and other rights
that cannot be waived by operation of law. Restrictive Covenants
(confidentiality, non-competition, non-solicitation)    You will not at any time
during or following your employment with the Bank, directly or indirectly,
disclose or use on your behalf or another’s behalf, publish or communicate,
except in the course of your employment and in the pursuit of the business of
the Holding Company and the Bank or any of its subsidiaries or affiliates, any
proprietary information or data of the Holding Company and the Bank or any of
its subsidiaries or affiliates, which is not generally known to the public or
which could not be recreated through public means and which the Holding Company
and the Bank may reasonably regard as confidential and proprietary. You
recognize and acknowledge that all knowledge and information which you have or
may acquire in the course of your employment, such as, but not limited to, the
business, developments, procedures, techniques, activities or services of the
Holding Company or the Bank or the business affairs and activities of any
customer, prospective customer, individual firm or entity doing business with
the Holding Company or the Bank are their sole valuable property, and shall be
held by you in confidence and in trust for their sole benefit. All records of
every nature and description which come into your possession, whether prepared
by you, or otherwise, shall remain the sole property of the Holding Company or
the Bank and upon termination of your employment for any reason, said records
shall be left with the Holding Company or the Bank as part of its property.   
During the period of your employment with the Bank and for a period of 1 year
after termination of your employment for any reason, you will not (except in
your capacity as an employee of the Bank) directly or indirectly, for your own
account, or as an agent, employee, director, owner, partner, or consultant of
any

 

7



--------------------------------------------------------------------------------

   corporation, firm, partnership, joint venture, syndicate, sole proprietorship
or other entity:    (i) engage, directly or indirectly, in any business which
has a place of business (whether as a principal, division, subsidiary,
affiliate, related entity, or otherwise) located within the area encompassed
within a 50 mile radius surrounding your office as of your date of termination
that provides banking products, or that provides non-banking products or
services of a type that accounted for more than 10% or the Holding Company’s
gross revenues for the fiscal year immediately preceding your date of
termination, that the Holding Company or the Bank or any of their subsidiaries
or affiliates provide as of your date of termination, provided that this
subsection (i) shall not become applicable unless you are employed by the Bank
at any time on December 31, 2008;    (ii) solicit or induce, or attempt to
solicit or induce any client or customer of the Holding Company or the Bank or
any of their subsidiaries or affiliates not to do business with the Bank or
Holding Company or any of its subsidiaries or affiliates; provided that,
respecting any such client or customer of the Holding Company or the Bank that
was a client or customer of your immediate prior employer on the date hereof,
and for which you or one of your direct or indirect reports were the primary
relationship manager, this subsection (ii) shall not become applicable unless
you are employed by the Bank at any time on December 31, 2008; or    (iii)
solicit or induce, or attempt to solicit or induce, any employee or agent of the
Holding Company or the Bank or any of their subsidiaries or affiliates to
terminate his or her relationship with the Holding Company or the Bank or any of
their subsidiaries or affiliates.    The foregoing provisions shall not be
deemed to prohibit your ownership, not to exceed 5% of the outstanding shares,
of capital stock of any corporation whose securities are publicly traded on a
national or regional securities exchange or in the over-the-counter market.   
You agree that, as the Holding Company’s and the Bank’s sole remedy for any
breach (or threatened breach) of the non-competition covenant at subparagraph
(i) above, respecting your initial restricted stock and stock option award
above:    (x) you will immediately forfeit all unexercised stock options
(whether then vested or unvested) then held by you, all shares of

 

8



--------------------------------------------------------------------------------

   stock of the Holding Company (or any successor) acquired upon the exercise of
vested stock options and then held by you, and all shares of restricted stock
(whether vested or unvested, restricted or unrestricted) then held by you;   
(y) you will immediately repay to the Holding Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by you upon
the sale or other disposition of shares of stock of the Holding Company (other
than shares relating to open market purchases by you) occurring at any time
during the period commencing on the date that is three years before the date of
termination of your employment and ending on the date that the noncompetition
covenant lapses (“Refund Period”), together with interest accrued thereon, from
the date of such breach or threatened breach, at the prime rate (compounded
calendar monthly) as published from time to time in The Wall Street Journal,
electronic edition (“Interest”); and    (z) you will repay to the Holding
Company a cash sum equal to fair market value of all shares of stock of the
Holding Company (other than shares relating to open market purchases by you) and
all stock options transferred by you as gifts at any time during the Refund
Period, together with Interest, and for which purpose, “fair market value” per
share of stock shall be the closing price of one share of Holding Company common
stock on the date such gift occurs and per stock option shall be the positive
difference, if any, between the fair market value of a share of stock, above,
and the stock option exercise price.    You further agree that a breach (or
threatened breach) of the confidentiality and/or non-solicitation covenants in
subparagraphs (ii) and (iii) above will result in irreparable harm to the
business of the Holding Company and the Bank, a remedy at law in the form of
monetary damages for any breach (or threatened breach) by you of these covenants
is inadequate, in addition to any remedy at law or equity for such breach, the
Holding Company and the Bank shall be entitled to institute and maintain
appropriate proceedings in equity, including a suit for injunction to enforce
the specific performance by you of such obligations and to enjoin you from
engaging in any activity in violation thereof, and the covenants on your part
contained above shall be construed as agreements independent of any other
provisions in this term sheet agreement, and the existence of any claim, setoff
or cause of action by you against the Holding Company or the Bank, whether
predicated on this term sheet or otherwise, shall not constitute a defense or
bar to the specific enforcement by the Holding Company or the Bank of said
covenants.

 

9



--------------------------------------------------------------------------------

   In the event of a breach or a violation by you of any of the covenants and
provisions above, the running of the non-compete period (but not your
obligations thereunder) shall be tolled during the period of the continuance of
any actual breach or violation.    You agree that the covenants above are
reasonable with respect to their duration, geographical area and scope. If the
final judgment of a court of competent jurisdiction declares that any term or
provision above is invalid or unenforceable, you agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace an invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this term sheet agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed. Your
Representations    You represent that except as otherwise previously disclosed
in writing to the Bank, you are not a party to any confidentiality,
non-competition or non-solicitation agreement or understanding, whether written
or oral, with any prior employer that would prevent you from entering into an
employment relationship with the Bank, or prevent or restrict your ability to
fulfill your obligations as an employee of the Bank. You further represent that
you have not and will not take or retain any confidential information or trade
secrets (whether in hard copy or electronic format) from any previous or current
employer prior to assuming your position at the Bank. Indemnification    You
will be indemnified in accordance with the Bank’s bylaws. You will be
indemnified for any claims that might be brought by your prior employer (or any
successor and/or any affiliate thereof) relating to your negotiation or
acceptance of employment with the Bank or the performance of your duties for the
Bank. You will also be covered by the Bank’s directors and officers liability
insurance coverage as in effect from time to time. Fee Reimbursement    You will
be reimbursed for up to $2,500 of the professional fees incurred by you relating
to the negotiation and documentation of your employment arrangements. Code
Section 409A    It is intended that any amounts payable under this term sheet
agreement and the Holding Company’s, the Bank’s and your exercise of authority
or discretion hereunder shall comply with Section 409A of the Code (including
the Treasury regulations and

 

10



--------------------------------------------------------------------------------

   other published guidance relating thereto) so as not to subject you to the
payment of any interest or additional tax imposed under Section 409A of the
Code. To the extent any amount payable under this term sheet agreement would
trigger the additional tax imposed by Code Section 409A, this term sheet
agreement shall be modified to avoid such additional tax. Board Approval    The
Holding Company and the Bank represent and warrant to you that they have taken
all corporate action necessary to authorize and to enter into this term sheet
agreement. Amendment    This term sheet agreement shall not be amended or
modified except by written instrument executed by the Bank and you. Binding
Agreement    This term sheet agreement shall be binding upon and inure to the
benefit of the heirs and representatives of you and the successors and assigns
of the Holding Company and the Bank. Governing Law    Illinois.

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

PRIVATEBANCORP, INC. INDUCEMENT EQUITY DESIGN

 

     

EQUITY GRANT FEATURE

  

PERFORMANCE SHARES

  

PERFORMANCE STOCK OPTIONS

  

TIME-VESTING

STOCK OPTIONS

1.    Allocation of Total Award   

•   50% of value of the Awards.

  

•   25% of the value of the Awards

  

•   25% of the value of the Awards.

2.    Time Vesting   

•   N/A

  

•   N/A

  

•   20% per fiscal year of service, 1/1/2008-12/31/2012.

3.    Performance Vesting   

•   Based on stock price performance objectives: 20% compound annual stock price
growth 2008-2012.

 

•   Stock price base is $27.91.

 

•   20% of the Award vests per year, based on attainment of stock price
objective for that year. Objective must be met for 20 consecutive trading days
during that fiscal year to vest.

 

•   Employed on 12/31 of performance year.

 

•   If the PIPE (or other investment) does not close by 3/31/08 for at least
$150 million capital gross proceeds, the performance restrictions will lapse as
to 25% of the Performance Shares and such shares shall be time-vested restricted
stock vesting at the rate of 20% per fiscal year of service.

  

•   Based on EPS performance objectives: 20% compound annual EPS growth 2008 -
2012.

 

•   Earnings base is $1.65.

 

•   20% of the Award vests per year, based on attainment of EPS objective for
that year.

 

•   Employed on 12/31 of performance year.

  

•   None

4.    “Catch-Up” Performance Vesting   

•   As of 12/31 each year: To extent not vested, Award will vest for prior years
if later year stock price objective is attained.

 

•   Must be employed on 12/31 of year objective is attained.

  

•   As of 12/31/2012: To extent not vested, Award will vest:

  

•   N/A

          

 

Cum. Cmpd.

Growth *

  

Vested % of

Award

           

15.0% ($12.80)

  

50%

            17.5% ($13.75)    75%             20.0% ($14.74)    100%            

 

*  Estimated EPS targets

           

 

•   Must be employed on 12/31/2012.

  

 

12



--------------------------------------------------------------------------------

5.    Minimum 25% Vesting   

•   As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested shares).

 

•   Must be employed on 12/31/2012.

 

  

•   As of 12/31/2012: To the extent less is vested, 25% of total Award will be
vested (including previously vested options).

 

•   Must be employed on 12/31/2012.

  

•   N/A

6.    “Good Leaver” Treatment   

•   Continued vesting until 12/31 of termination year based on performance.

 

•   Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

  

•   Continued vesting until 12/31 of termination year based on performance.

 

•   Minimum vesting of whole Award of 5% x whole or partial years employed
1/1/08 to 12/31 of termination year.

 

•   1 year to exercise vested options from 12/31 of termination year.

  

•   Full accelerated vesting.

 

•   1 year to exercise from date of termination.

 

13



--------------------------------------------------------------------------------

ATTACHMENT B

DEFINITIONS

“Cause” shall mean (A) your willful and continued (for a period of not less than
10 business days after written notice thereof during which you may remedy such
failure if capable of remedy) failure to perform substantially the duties of
your employment (other than as a result of physical or mental incapacity, or
while on vacation or other approved absence) which are within your control (mere
inability to achieve financial or other performance targets or objectives,
alone, shall not constitute such a willful and continued failure); or (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Holding Company or the Bank; or (C) your
conviction of a felony involving moral turpitude, but specifically excluding any
conviction based entirely on vicarious liability (with “vicarious liability”
meaning liability based on acts of the Holding Company or the Bank for which you
are charged solely as a result of your offices with the Bank and in which you
were not directly involved and did not have prior knowledge of such actions or
intended actions); provided, however, that no act or failure to act, on your
part, shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Holding Company or the Bank; and provided further
that no act or omission by you shall constitute Cause hereunder unless you have
been given detailed written notice thereof, and you have failed to remedy such
act or omission.

“Good Reason” shall mean the occurrence, other than in connection with a
discharge, of any of the following without your consent: (A) a reduction in your
Base Salary, target annual bonus opportunity (other than a proportionate
reduction applicable to all executives of the Bank, unless such reduction occurs
during the two-year period commencing on the occurrence of a Change of Control)
and/or the number of shares of restricted stock or number of stock options
granted as your initial equity award, (B) your being required to be based at an
office or location which is more than 50 miles from your then current office, or
(C) the failure of a successor to assume the obligations of the Bank under this
term sheet agreement (to the extent not otherwise assumed by operation of law).
You must provide written notice to the Bank of the existence of Good Reason no
later than 90 days after its initial existence, and the Bank shall have a period
of 30 days following its receipt of such written notice during which it may
remedy in all material respects the Good Reason condition identified in such
written notice.

“Change of Control” shall be deemed to have occurred upon the happening of any
of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
PrivateBancorp, Inc. (the “Company”) or any of its subsidiaries, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing 30% or more of
the total voting power of the then outstanding shares of capital stock of the
Company entitled to vote generally in the election of directors (the “Voting
Stock”), provided, however, that the following shall not constitute a change in
control: (1) such person becomes a beneficial owner of 30% or more of the Voting
Stock as the result of an acquisition of such Voting Stock directly from the
Company, or (2) such person becomes a beneficial owner of 30% or

 

14



--------------------------------------------------------------------------------

more of the Voting Stock as a result of the decrease in the number of
outstanding shares of Voting Stock caused by the repurchase of shares by the
Company; provided, further, that in the event a person described in clause
(1) or (2) shall thereafter increase (other than in circumstances described in
clause (1) or (2)) beneficial ownership of stock representing more than 1% of
the Voting Stock, such person shall be deemed to become a beneficial owner of
30% or more of the Voting Stock for purposes of this paragraph (i), provided
such person continues to beneficially own 30% or more of the Voting Stock after
such subsequent increase in beneficial ownership, or

(ii) Individuals who, as November 1, 2007, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director, whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then comprising the Incumbent Board shall be
considered as through such individual were a member of the Incumbent Board, but
excluding for this purpose, any individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Company (as such terms in Rule 14a-11
promulgated under the Exchange Act); or

(iii) Consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company ( a
“Business Combination”), in each case, unless (1) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Voting Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the total voting power represented
by the voting securities entitled to vote generally in the election of directors
of the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of the Business Combination owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to the Business Combination of the Voting Stock of
the Company, and (2) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or action of the Incumbent Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or

(v) (I) a sale or other transfer of the voting securities of the Bank, whether
by stock, merger, joint venture, consolidation or otherwise, such that following
said transaction the Company does not directly, or indirectly through majority
owned subsidiaries, retain more than 50% of the total voting power of the Bank
represented by the voting securities of the Bank entitled to vote generally in
the election of the Bank’s directors; or (II) a sale of all or substantially all
of the assets of the Bank other than to the Company or any subsidiary of the
Company.

 

15